Exhibit 10.41
Maximum Amount Mortgage Agreement
 
No: 13108109Z022-03
The Parties:
 
Guarantee/Creditor (Party A): Anyang Branch, Guangdong Development Bank
 
Address: Xiduan , Renmin Street, Anyang
 
Legal Representative/Responsible Person: Shen Xueqing      Title: President
 
Tel: 0372-3672778   Fax: 0372-5937949       Postal Code: 455000

 
Mortgagor (Party B):Henan Shuncheng Group Coal Coke Co., Ltd
 
Address: Qugou Town, Anyang County
 
Legal Representative/Responsible Person: Wang Xinshun Title: Chairman of the
Board
 
Business License NO.: 410522110001012
 
ID NO. (For natural person) _/____
 
Tel: 0372-5606593   Fax: 0372-5606593      Postal Code: 455141

 
Opening Bank:
 
Basic Account/Settlement Account: Zhongzhou branch, Construction Bank of China.
 
Account No.:
 
General Account/Savings Account:  (1)           /         Account No.   /
 
                               (2)            /        Account No.    /
 
Signed at Anyang, Henan

 

--------------------------------------------------------------------------------

 

Whereas Party B voluntarily provide mortgage to Party A for the fulfilment of
the debt under the Principal Agreement as stated in Article 1 hereinafter, the
parties hereto enter into this Agreement through equal negotiation, the terms
hereof shall be interpreted in accordance with the Principal Agreement, unless
otherwise specified.
 
Article 1 Principal Agreement
 
The Principal Agreement of which this agreement guaranteed, refers to the
definition A :
 
A.
The General Credit Limit Agreement, dated in 6 July 2009, numbered 13108109Z022,
reached in by and between Party A and Henan Shuncheng Group Coal Coke Co., Ltd
(the Debtor)and its amendments or supplementary agreements (including but not
limited to Extension Agreement. Single agreements thereof shall also be involved
in the Principal Agreement if any.)

 
B.
A series of Agreements and their amendments or supplements (including but not
limited to extension agreements) signed by Party A and ______/_____ (hereinafter
referred to as the “Debtor”) from       /   (date)   to    /   (date)    .

 
C.
In accordance with the consensus reached by the parties hereof, Principal
(currency:    /  ) under the Loan Agreement with Agreement number of       /   ,
by and between Party A and      /   (the “Debtor”), effective before effective
date hereof, shall be within the scope of credit guaranteed by this Agreement.

 
Article 2 Maximum Amount Guaranteed
 
2.1
The Maximum Amount of loan principal guaranteed by this Agreement:

 
Currency: RMB
 
SIXTY MILLION YUAN ONLY
 
RMB 60,000,000.00
 
2.2
The amount and expenses defined in Article 5.

 
The Maximum Amount of Credit covered by this Agreement shall be the sum of the
amounts specified in the above two clauses.
 
Article 3 Mortgage Property
 
3.1
The mortgage property provided by Party B refers to List of Mortgage Property
for details.

 
 

--------------------------------------------------------------------------------

 
 
3.2
The right to mortgage hereof and the List of Mortgage Property covers the
mortgage property’s fruits, accessory objects, accessory rights, appurtenances,
accreted objects, annexed objects, mixtures, processed objects and etc.

 
3.3
The right to mortgage hereof and the mortgage property’s substitution objects,
includes but not limited to the compensation for insurance, compensation for
general damages, compensation for national expropriation and requisition,
wreckage of damaging the mortgage property, proceeds of selling the mortgage
property.

 
3.4
Party B who mortgages the house ownership shall mortgage the corresponding land
use right simultaneously. If the land use right is mortgaged, the house and
fixture located on this land shall be mortgaged simultaneously. Party B further
undertakes that the mortgage hereof will be applicable the new-built house and
newly increased fixtures on this land in the mortgage period hereof and the
related registration procedures will be proceeded.

 
3.5
Where Party B mortgages the existing and ulterior production facilities, raw and
processed materials, semi-manufactures and productions, and if the debtor fails
to perform the due debt or the conditions realizing the right to mortgage hereof
occur, Party A is entitled to take priority to get paid as of the chattel when
realizing the right to mortgage.

 
3.6
The stipulation to the value of the mortgage property in the List of Mortgage
Property shall not be deemed as the evaluating basis of disposing the mortgage
property by Party A in accordance with this Agreement, and not constitute any
limitation of performing the right to mortgage by Party A.

 
Article 4 Enforcement Term of the Right to Mortgage
 
After occurrence of the guaranty liability, Party A shall enforce the right to
mortgage upon the mortgage property for realization of the whole or partial,
more or single matured principal credit in accordance with the provisions
related to the right to mortgage in laws and regulations.
In respect of each principal credit, Party A shall enforce the right to mortgage
during the limitation of action; if any principal credit is liquidated by
instalments, Party A shall enforce the right to mortgage before expiry date of
the limitation of action for the last instalment.


 

--------------------------------------------------------------------------------

 

Article 5 Scope of Guaranty
 
The scope of guaranty includes the principal, interest, default interest,
compound interest, penalty, compensation for damage, expense of disposing the
guaranteed property, expenses for realization of the creditor’s right and the
right to mortgage (including without limitation the litigation fee, arbitration
fee, attorney fee, travel expense, execution expense, security expense,
evaluation expense, auction or sale expense, transfer expense, announcement
expense) and other due expenses.


Article 6 Registration of the Mortgage Property
 
6.1
Where laws and regulations provide or the parties agree that mortgage
registration is necessary, the parties shall register the mortgage hereof with
competent property registration authority.

6.2
Where the registration matters change and the registration of modification is
needed legally, the parties shall deal with the registration modification
procedures with competent property registration authority within five (5) days
after the matters change.

6.3
In accordance with this Agreement, the mortgage property’s fruits, newly added
accessory objects, accessory rights, appurtenances, accreted objects, annexed
objects, mixtures shall turn into the mortgage property hereof naturally; if the
relevant authority requests parties to deal with the registration of mortgage
property, the parties shall deal with the registration of mortgage property with
competent property registration authority promptly after the aforesaid matters
occur.



Article 7 Possession, Use and Storage of Mortgage Property
 
7.1
The mortgage property hereof is possessed and stored by Party B, but the
mortgage property’s certificates of right, certificates of other rights,
originals of the mortgage registration documents shall be managed by Party A.
Party B agrees to accept at any time and coordinate effectively with Party A and
its appointed institution and individuals to check the mortgage property.

7.2
Party B shall inform Party A initiatively and promptly of the mortgage
property’s conditions of management, use and change of value. In case natural
loss or the behaviour of Party B is sufficient to decrease the property value of
mortgage property, Party A is entitled to request Party B to stop its behaviour
and restore the value of mortgage property or provide for new guaranty approved
by Party A in five (5) working days. Otherwise Party A is entitled to dispose
the mortgage property in advance.

The conditions, that are sufficient to jeopardize rights of Party A resulting
from the mortgage property’s natural loss or apparent reduction of value, refer
to the following conditions:

 

--------------------------------------------------------------------------------

 


1.      The mortgage rate exceeds fifty percent (50%);
2.                                          /                                    
7.3
Party B shall store and maintain the mortgage property appropriately, and take
effective measures to ensure the safety and completeness; if the mortgage
property needs to be repaired, Party B shall take measures promptly and bear
expenses thereform, if the mortgage property is damaged or lost, Party B shall
inform Party A promptly and take immediate measures to avoid the enlargement of
loss, and at the same time show to Party A the certificate regarding reasons for
being damaged and lost issued by authorized institution.



Article 8 Insurance
 
(This article is optional, choose 1:  1.applicable  2.unappliable)
 
8.1
If Party A consider that the mortgage property needs to be covered with
insurance, Party B shall arrange insurance for the mortgage property with the
insurance company accepted by Party A, in accordance with the insurance type
determined by Party A. Party A may inform Party B in written or oral form, and
Party B shall arrange a continuous and full property insurance in accordance
with the amount no less than the mortgage property’s latest evaluating value or
the principal and interest of Principal Agreement within five (5) working days
after getting the inform, and all the insurance expenses are paid by Party B.
The insurance term shall not less than the performance term of the Principal
Agreement. The original of insurance documents shall be delivered to Party A.

8.2
Party B shall note in the insurance policy that Party A is the insurant and/or
primary beneficiary. Where Party B has arranged property insurance prior to this
Agreement, Party B shall request the insurance company to issue an endorsement
which illustrates that Party A is changed as the insurant. The insurance policy
shall not have any provisions limiting the right of Party A.

8.3
If Party B fails to arrange the continuous and full property insurance, Party A
is entitled to arrange insurance in accordance with this clause and the
resulting loss of all expenses shall be borne by Party B.

8.4
During this Agreement’s period of validity, Party B shall not intermit,
terminate, amend or modify the insurance document, and take all reasonable and
necessary measures to make sure the validity of the insurance hereof. If Party B
fails to arrange the insurance or breaks the aforesaid agreement, Party A is
entitled to determine to arrange the insurance or continue to arrange the
insurance for mortgage property, and all expenses are borne by Party B.


 

--------------------------------------------------------------------------------

 
 
8.5
During this Agreement’s period of validity, if any insurance accident happens to
the mortgage property, Party A is entitled to the right of claim of subrogation.
The full compensation of insurance shall be liquidated to Party A in advance or
be deposited by relevant institution as the subrogation of the mortgage
property, or be used to restore the value of the mortgage property as agreed by
Party A.



Article 9 Achievement of Right to Mortgage
 
9.1
If the debtor fails to repay the due debt or the conditions realizing the right
to mortgage agreed by the parties hereof occur, Party A shall consult with the
mortgagor to convert the mortgage property into money or get paid out of the
proceeds from auction or sale of the mortgage property. The price of the
mortgage converted into money or sold is in accordance with the market price.
The proceeds of disposing the mortgage property shall first be used to pay
expenses arising from disposition of the mortgage property and expenses payable
by the debtor to the Creditor, and then used to liquidate the loan hereof.

9.2
In the period of guaranty, the insurance expense, damages or compensation
obtained from the damage, loss or expropriation of the mortgage property shall
be used to liquidate the guaranteed credit in advance or deposited with the
third party accepted by Party A.

9.3
If the performance term of debt expires and the mortgage property is sealed up
or distrained by the people’s court due to the Debtor fails to repay the debt
duly, Party A is entitled to receive the natural or legal fruits of the mortgage
property from the date of sealing up or distraining; and the natural or legal
fruits shall first be used to make up for the expense of receiving fruits and
the rest shall be used to liquidate the guaranteed claim in advance or deposited
with the third party recognized by Party A.

9.4
Party A is entitled to dispose the mortgage property in advance and take
priority to get paid out of the obtained proceeds if one of the following
conditions occurs:

1.
Terminate the Principal Agreement in accordance with the Principal Agreement or
laws and regulations;

2.
Perform the debt in advance in accordance with other conditions of the Principal
Agreement.

9.5
If the guaranteed creditor’s right includes both the guaranty of in rem and
individual, and the debtor fails to perform the due debt or the conditions
realizing the real right of guaranty agreed by the parities hereof, Party A is
entitled to choose achieving the claims in respect of the guaranty in rem or
requesting the assurer to take the guaranty responsibility.


 

--------------------------------------------------------------------------------

 

9.6
If the Creditor waives the mortgage upon a real right, priority for mortgage
right or modifies the mortgage upon a real right, other guarantors undertakes to
continue to take the responsibility of guaranty.



Article 10 Statements and Promises
 
Party B represents and warrants as follows:
10.1
Party B registers and exists legally, and possesses the complete capacity for
civil rights and capacity for act, and is entitled to the legal ownership or
right of disposition of the guaranty.

10.2
Party B ensures that there is no other co-owner, or it has co-owners but Party B
has obtained all the co-owners’ written consents. Party B warrants that the
written consents will be delivered to Party A for custody before signing this
Agreement.

10.3
Party B understands the content of the Principal Agreement completely, and signs
and performances this Agreement based on its real intent, and it has got the
legal and valid authority in accordance with the request of the company’s
articles or other inside management documents.

Party B, who is a third party and a company, provides for this mortgage which
has been passed by the resolution of the board of directors, board of
shareholders or the shareholders’ meetings in accordance with the regulations of
the article of company; if the article of company regulates the total amount of
guarantee and the amount of individual guarantee, the guaranty herein shall not
exceed the regulated limitation.
Signing and performing this Agreement shall not breach any contracts, agreements
and   other legal documents which are binding on Party B, who has or will obtain
all the approvals, permissions, records or registrations required by set this
guaranty.
10.4
All the documents and information provided by Party B to Party A are all
accurate, real, complete and in effect.

10.5
Party B does not conceal any real right of guaranty existed on the mortgage
property till the date of signing this Agreement from Party A.

10.6
If a new real right of guaranty is set on the mortgage property, the guaranty is
sealed up or involved in significant litigation or arbitration cases, Party B
shall inform Party A promptly.

10.7
If the mortgage property is the construction in progress, Party B promises that
there is no priority of compensation for benefit of a third person; if there is,
Party B promises to cause the third person to issue a written waiver statement
as of the priority of compensation and then deliver it to Party A.


 

--------------------------------------------------------------------------------

 


Article 11  Culpa In Contrahendo
 
After this Agreement is concluded, due to Party B refuses or delays to deal with
the mortgage registration or other reasons of Party B, this Agreement cannot be
in effect and the right to mortgage cannot be set validly, which constitutes
Culpa In Contrahendo. Party B shall reimburse any loss or damage Party A suffers
resulting from such invalidity.


Article 12   Disclosure of the Inner Related Parties of Party B And Related
Transaction
 
The parties hereto agree to adopt Article 12.1 hereunder:
 
12.1
Party B isn’t the group customer determined by Party A according to Guidelines
of Commercial Bank to the Risk Management of Granting Credit to the Group
Client,( ‘Guidelines’ for short);

 
12.2
Party B is the group client determined by Party A according to the Guidelines.
Party B shall report to Party A the related transaction with an mount more than
10% of its net asset in a timely manner according to Article 17 of Guidelines,
including the relation among transaction parties, transaction items and nature
of the transaction, transaction amount or its proportion, pricing policies
(including transaction without any price or only with nominal amount).

 
Article 13  Rights and Obligations of Party A
 
13.1
During the period of guaranty, Party A is entitled to inquire, understand and
supervise Party B’s business and management conditions and use and maintain
conditions of the mortgage property.

13.2
If the performance term of Principal Agreement expires and the debtor fails to
repay the debt’s principal, interest and other affiliated expenses, Party A is
entitled to dispose the mortgage property hereof legally.

13.3
If the performance term of debt expires and the debtor property is sealed up or
distrained by the people’s court due to the Debtor fails to repay the debt duly,
Party A is entitled to receive the natural or legal fruits of the mortgage
property from the date of distraining.

13.4
Party A is entitled to request Party B to take measures to prevent the right to
mortgage from invasion of any third party.

13.5
If the debtor of Principal Agreement liquidate the debt in accordance with the
agreement or in advance, Party A shall assist Party B to deal with the
dissolution procedures of mortgage registration promptly.


 

--------------------------------------------------------------------------------

 


13.6
Other conditions which Party A is entitled to dispose the mortgage property in
advance.



Article 14 The Rights and Obligations of Party B
 
14.1
After the execution of this Agreement, if Party A lawfully transfers the
principal creditor's rights to a third party, the mortgage rights under this
Agreement shall be simultaneously transferred, while Party B shall continue to
bear the mortgage liability within the scope of guarantee as agreed hereof.

14.2
Unless such alterations extends the mortgage obligations of Party B (with the
exception of the alteration of interest as regulated), Party A needs no prior
consent from Party B when altering the Principal Agreement with the debtor of
the Principal Agreement; Party B shall continue to bear the liability within the
scope of guarantee as agreed.

14.3
Before the main obligations of this Agreement are fully settled, Party B shall
stop its acts that may cause losses to the mortgage property; if the value of
such properties is lessened caused by Party B, then Party B shall be liable to
recover the loss or produce mortgage equivalent to the loss caused. If Party B
produces neither recovery nor mortgage, then Party A shall have right to demand
Party B in paying off the debts. If the debtor fails in paying off the debt,
Party A shall then have power to perform right to mortgage. If, because of
natural disasters, accidents, torts or other causes, the properties under
mortgage are destroyed or lessened, Party B shall take immediate actions in
preventing the loss from further expanding, and then have Party A notified by
writing simultaneously.

14.4
The damages and compensations, which Party B obtains as considerations to damage
by a third party or requisition, shall be used as substitutional object of the
mortgage property to liquidate Party A’s claim in advance or to deposit in the
notary office located in location where the mortgage property places; the
unreduced value of mortgage property shall still be the guaranty of the
creditor’s right.

14.5
Party B has the obligation to inform Party A to prevent from damaging Party A’s
creditor’s right when the creditor’s right suffers or may suffer from the
infraction from any third party.

14.6
In the period of mortgage of guaranty, without Party A’s written consent, Party
B shall not lease, deposit, re-mortgage, split or transfer the mortgage property
partially or completely; however condition that the transferee liquidates the
debt and eliminates the right to mortgage is exclusive. If Party A agrees Party
B to dispose the mortgage property, Party B agrees Party A to has the right of
choosing the following methods to dispose the proceed from disposing the
mortgage property and assist to deal with the relevant procedures:


 

--------------------------------------------------------------------------------

 


a.
Liquidate or liquidate in advance the principal and interest of debts and
relevant expenses under Principal Agreement;

b.
Turn to fixed deposit and the deposit receipt shall be subject to pledge;

c.
Deposited with a third person recognized by Party A;

d.
Dispose freely the proceeds obtained from disposing the original mortgage
property after Party B provides for new guaranty recognized by Party A in
accordance with Party A’s demand.

14.7
Through mutually negotiation by the parties, Party B, who mortgages its existing
and ulterior production facilities, raw and processed materials,
semi-manufactures and productions, does not apply the provision of Article 14.6
when engaging in the normal producing business, however Party B shall not
dispose the mortgage property maliciously in form of mendacious purchase and
sale. If the conditions provided in Article 16 occur, Party B shall not dispose
the mortgage property in any form, or else Party B shall take the liability of
compensation for any loss suffered by Party A.

14.8
Party A shall be informed in writing if one of the following conditions occurs:

a.
The business system changes, such as to make an agreement, joint operation,
consolidation, separation, reform of stockholding system and joint invest and
cooperation with foreign businessman.

b.
The increase and reduction of registered capital and business scope, and changes
in shareholdings.

c.
Involving significant litigation of economic disputes.

d.
The disputes involving the ownership of the mortgage property occur.

e.
Bankruptcy, out of business, dissolution, suspending business for rectification
and revocation of business licence.

f.
Changes of the domicile, telephone and legal person.

14.9
The debtor of Principal Agreement who pays off all the debts under Principal
Agreement is entitled to request Party A to assist dismissing the mortgage
herein.



Article 15  Costs
 
If not otherwise regulated by law or agreed by the parties, all costs occurred
during the signature, execution and dispute resolution of this Agreement and
the  cost of disposing mortgage property shall be borne by Party B.

 

--------------------------------------------------------------------------------

 


Article 16 Breach of Agreement and Liabilities
 
Under one of the following conditions, Party B shall be considered to have
breached this Agreement:
16.1
Party B, in breaching the provisions of this Agreement, transfers, leases,
lends, funds (in material), remolds, rebuilds, or disposes the mortgaged
property in any other ways (partially or fully) without authorization;

16.2
Party B obstructs Party A in disposing the mortgaged property pursuant to the
relevant provisions of this Agreement;

16.3
Party B fails to provide relevant guaranty according to the requirements of
Party A when the value of mortgaged property depreciates, as provided in this
Agreement;

16.4
Party B makes false statements within this Agreement, or breaches its promises
within this Agreement;

16.5
Party B breaches other provisions of this Agreement;

16.6
Party B terminates its business, or is under the circumstances of dissolution,
annulment or bankruptcy;

16.7
Party B breaches other agreements with Party A, or other institutes of the
Guangdong Development Bank Co., Ltd.

If such breaches enlisted in the previous provision happens, Party A may,
according to the actual circumstances, adopt one or several measures enlisted
below:
a.
Require Party B to correct its breach of the Agreement within a designated time;

b.
Lowers, suspends or terminates (fully or partially) the line of credit of Party
B;

c.
Suspends or terminates (fully or partially) the business applications of Party B
under other agreements; suspends or terminates (fully or partially) the releases
and handling of unrealized loans and unhanded trade financings;

d.
Declares that the un-repaid loans/trade financings are immediately due (fully or
partially);

e.
Terminates or cancels this Agreement, fully or partially terminates or cancels
other agreements between Party B and Party A;

f.
Demands reimbursements against Party B for the losses of Party A caused by the
breach of Party B;

g.
Executes the right to mortgage;

h.
Conducts other measures deemed necessary by Party A.

 
 

--------------------------------------------------------------------------------

 

Article 17 Notarization
 
The parties hereof agree and confirm that: once this Agreement is notarized by
the notary office, it shall be deemed as the document of claim which has the
effect of enforceability; if the debtor fails to liquidate Party A’s principal
and interest of debt and other due expenses on time, and Party B has the default
conditions provided in Article 16, Party A is entitle to directly apply to the
people’s court which has the jurisdiction for the compulsory execution in
accordance with this Agreement and Party B agrees to accept this compulsory
execution unconditionally and give up the right to defence.


Article 18 Effectiveness, Modification, Amendment and Termination
 
18.1
This Agreement comes into effect from the date of signing and stamping by each
party. The right to mortgage comes into effect from the mortgage registration
date if the registration of mortgage property is needed, and terminates till the
date when the principal, interest, default interest, compound interest,
liquidated damages, expenses realizing the right of creditor and all the other
affiliated expenses under Principal Agreement are liquidated.

18.2
After the effectiveness of this Agreement, it is legally binding to the parties
and their successors and transferees.

18.3
After the effectiveness of this Agreement, any one of the parties shall not
modify or terminate this Agreement in advance without authority. This Agreement
may be modified or amended in written form through mutually negotiation by the
parties, and any modifications or amendments constitutes the inseparable
components hereof. If this Agreement needs to be terminated in advance, the
parties shall conclude the written agreement through mutually negotiation, and
the provisions herein is still in effect before concluding the written
agreement.



Article 19 Status of This Agreement
 
19.1
This Agreement is independent of Principal Agreement, and Party B shall take
responsibilities of mortgage of guaranty hereof whether the Principal Agreement
is regarded as partial or complete invalidation.

19.2
If Party B (including its successor and legatee) is natural person, major
accidents of Party B’s body or property (such as the death, loss, be pronounced
dead, be pronounced lost, lose capacity for civil act and suffer from natural
disaster) do not impact the validation of this Agreement. If Party B is legal
person or other organizations, the consolidation, separation, recombination,
reform of the shareholding system, change of relationship of administrative
subordination do not impact the validation of this Agreement.


 

--------------------------------------------------------------------------------

 

19.3
In the performance period of this Agreement, if Party B delays in performing the
obligation of this Agreement, or Party A gives any tolerance and grace to Party
B’s any default actions or delay actions, Party A is not damaged, impacted or
limited to entitle every right of Party A in accordance with this Agreement and
relevant laws, and it is not deemed as the permission or acquiescence of Party A
to any default actions, and not regarded that Party A waives the right to take
actions against Party B’s current or future default actions.



Article 20 Applicable Laws and Dispute Resolution
 
The laws of the People’s Republic of China shall be applicable to this
Agreement.
All disputes and disagreements occurred during the execution of this Agreement
shall be firstly sought to be solved by both parties via friendly consultation.
If such consultation fails, the Parties agree to employ the same dispute
resolution method as agreed by the parties in the Principal Agreement.
Should the dispute does not affect the execution of other provisions of this
Agreement; these provisions shall then continue to be exercised during the
period of such resolution.


Article 21 Special Statement of Party B
 
21.1
Party B makes sure that all the contents herein are negotiated by each party who
understands completely all the contents herein, and this Agreement does not
involve any conditions which limit and exempt Party B’s responsibility, and
there is no demurral to all the provisions herein.

21.2
Party B authorizes Party A to submit the information of enterprise’s credit in
the loan (loaning) period to credit information centre of People’s Bank (or
other legal finance supervision institution), and authorizes Party A to inquire
and use the credit information of Party B’s enterprises from the aforesaid
institution at any time.



Article 22 Supplementary Provisions
 
22.1
Each party shall verify carefully the authorized time limit and prescription
obtained by the opponent and signatory.

22.2
Unless otherwise agreed, the place of domicile assigned by the both parties in
this Agreement shall be considered as mailing address and contact address; both
parties shall, when their mailing / contact address are changed, inform the
other party in writing.


 

--------------------------------------------------------------------------------

 

22.3
Under this Agreement:

Responsible Person of Party A is: Sun Jianyi, Telephone: 0372-3672778
Responsible Person of Party B is: Yu Hailin, Telephone: 0372-5606593
22.4
Any attachment, amendments or supplements constitute hereof shall be unalienable
components to this Agreement, and have the same legal power as this Agreement
herein. The attachments include:

Annex 1. List of the Mortgage Property;
Annex 2. Investigation and Appraise Form of Mortgage of Guaranty.
22.5
This Agreement is in three (3) originals; one (1) for Party A, one (1) for Party
B and one (1) for the relevant registration institution, and all of them have
equal legal effect.



Article 23  Other Provisions
 
__________________________________________________
__________________________________________________


Party A (stamp):
Legal Representative (Principal)/Entrusted Agent: /s/ Shen Xue Qing
Date: July 6, 2009


Party B (stamp)
Legal Representative (Principal)/Entrusted Agent: /s Wang Xinshun
Date: July 6, 2009

 

--------------------------------------------------------------------------------

 

Annex I: List of the Mortgage Property
Agreement of Mortgage of Maximum Amount NO. 13108109Z022-03
Monetary Unit: RMB/Ten thousand
Number
 
Name of
Mortgage
Property,
Specifications
and Type,
Nameplate
 
Unit
 
Quantity
 
Evaluating
Value
 
Name and
Document
Number of
Right
Certificate
(invoice,
certificate,
official
document,
AGREEMENT
and etc.)
 
Location
and Use
Conditions
of
Mortgage
Property
 
Registration
Institution
1
 
Roof-mounted Coke Oven
 
A set
 
1
 
106.796.324
 
Diya
No.2009020
Document of
Chattel
Mortgage
  
being
used, in
the
factory
  
Administration
Bureau
for Industry
and
Commerce
of Anyang
2
 
Chemical Factory
 
A set
 
1
 
29.040.370
 
3
 
Coal Washing
 
A set
 
1
 
9.497.760
 
4
  
Sink and Float Coal Washing
  
A set
  
1
  
72.575.054
  
The Mortgagor (stamp)
Legal Representative/Entrusted Agent:
Date: July 6, 2009
 
The Mortgagee (stamp)
Legal Representative/Entrusted Agent:
Date: July 6, 2009

 
 

--------------------------------------------------------------------------------

 